v

AO 98 YRev. 12/11- EDCA [Fresno 11/13]) Appearance and Compliance Bond

4

UNITED STATES DISTRICT COUR

for the Cc
EAST.

Eastern District of California
UNITED STATES OF AMERICA,

LYON

Defendant

Nee Nee Nee ee ee”

CERRL
a)
APPEARANCE AND COMPLIANCE BOND

Defendant’s Agreement

I,
court that considers this case, and I further agree that this bond may be forfeited if I fail:
( ¥ ) to appear for court proceedings;
( 4, ) if convicted, to surrender to serve a sentence that the court may impose,
(  ) to comply with all conditions set forth in any Order Setting Conditions

 

Type of Bond
~) (1) This is a personal recognizance bond.

(T ) (2) This is an unsecured bond of $ , with net

 

(T~ ) ) This is a secured bond of $ , secured by:

 

(TT) (a) $ , in cash deposited with the court.

(1?) (b) the agreement of the defendant and each surety to forfeit the followin
(describe the cash or other property, including claims on it — such as a lien, mortgage, or
ownership and value):

(defendant), agree to follow ey

 

LERK, U.S, DISTRIC
ERN DISTRICT OF cas
DEPUTY CLERK

MII QO

very order of this court, or any

: Or
of Release for me.

worth of: $

p cash or other property
loan — and attach proof of

 

 

If this bond is:secured by real property, documents to protect the secured

(1) (©) a bail bond with a solvent surety (attach a copy of the bail bond, or describe i

4

nterest may be filed of record.

t and identify the surety):

 

 

 

Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not
agreement. The court may immediately order the amount of the bond surrendered to the
security for the bond, if the defendant does not comply with the agreement. At the reque
may order a judgment of forfeiture against the defendant and each surety for the entire ar
interest and costs.

comply with the above —_,
United States, including the
st of the United States, the court

mount of the bond, including

 

 
 

r
t
z

‘nh 98 (Rev. 12/11- EDCA [Fresno 11/13]) Appearance and Compliance Bond

Page 2

 

Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the

security will be released when either: (1) the defendant is found not guilty on all charges,

serve a sentence.

Declarations
Ownership of the Property/Net Worth. I, the defendant — and each surety — declare unde
(1) all owners of the property securing this appearance bond are included 0

(2) the property is not subject to claims, except as described above; and
(3) I will not reduce my net worth, sell any property, allow further claims to be made against any property,

or do anything to reduce the value while this Appearance and Compliance Bond is in effect.

or (2) the defendant reports to

 

f Penalty of perjury that:
the bond; °

Acceptance. I, the defendant — and each surety — have read this appearance bond and tale either read all the conditions

of release set by the court or had them explained to me. I agree to this Appearance and Compliance Bond.
7

I, the defendant — and each surety — declare under penalty of perjury tifat thi\\informatio

n is true. (See 28 U.S.C.§ 1746.)

 

 

‘ : ‘ a
Date: S-3 es \4 Ye \
VL Defendant's signature
Surety/property owner — printed name Surety/property owner — signature and date

 

Surety/property owner — printed name

Surety/property o

wner — signature and date

t

 

Surety/property owner — printed name

Date: S “Oo. \Q

Approved.

Date: SS De “

- Surety/property o

CLERK OF COURT

wner — signature and date

 

LdKu SBAMAV ION

Signature of Clerk or Deputy€lerk

se

Judgrssignetere

 
